MeLlen C. J.
delivered the opinion of the Court at the adjournment in August following.
According to the facts reported, the only question was whether the sale from March to Cross and John K. Hale was fair and honest, and for a valuable consideration, or a fraudulent one, made with intent to defraud the creditors of March. If that sale was valid, nothing appears to impeach the second sale, from Cross and J. K. Hale to the plaintiff; though, as the jury have returned their verdict in favor of the defendant, they must have found the first sales fraudulent, and the plaintiff conusant of the fraud. If the decisions: of the judge were correct as to the admission of proof of Cross’s\ *419declarations, and also as to the rejection of Cross, when offered as a witness, judgment is to be rendered on the verdict.
On the whole we think the proof of Cross’s declarations was properly admitted, in connexion with other evidence, as tending to show that no valuable consideration was paid by Cross and J. K. Stale to March, for the property in question. In the case before us, Cross appears in the character of a vendee and a vendor of this property,; and the declarations proved were made a short time before the purchase from March. It is true that in Bridge v. Eggleston, the declarations given in evidence were those of a grantor before, the sale, to show the fraudulent intent with which it was made; though it seemed he might have been admitted as a witness, This was so decided, on the ground that the law would not compel a creditor, in such circumstances, to resort to the testimony of a party to the fraud, for the purpose of proving it. It is evident that the above case differs from the present, in which the declarations proved were those of a vendee respecting facts having a tendency to show the nature, weakness and defects of his own title. It seems stronger than the case of Bridge v. Eggleston; for if a vendee’s title may he affected, and perhaps defeated, by the declarations of a vendor before or at the time of sale, it would appear at least equally clear that it may be impaired or defeated by his own declarations ; especially when such vendee is the person under whom the plaintiff claims, and who conveyed the property in dispute to him with warranty. In Jackson v. Bard, 4 Johns. 230, it appeared that one Smith purchased the land in dispute of Dickenson, and afterwards conveyed the same to Einzey, who conveyed to the tenant; and the court decided that the declarations of Smith, respecting his title and the execution of his title deed, made before his conveyance to Einzey, and while he himself was in possession, were admissible in evidence against the tenant. Thompson J. says, “ These declarations would have been good against Smith, and are also competent evidence against all who claim under him. This principle has been repeatedly recognized, both in our own and the English courts.’5 And he cites 1 Johns. 343; 1 Esp. Ca. 458; and 2D. & E. 53. In Binney v. Proprietors of common lands in Mull, 5 Pick, 503, the declarations of the ancestor were admitted *420to prove his liability to maintain a certain fence, and thus to prove the liability of the heir to maintain it. So in Ivat v. Finch & al. 1 Taunt. 141, the question was whether Mrs. Watson was the owner of certain personal property, (which the defendant had seized for the lord of the manor,) at the time of her death. The plaintiff was permitted to prove by her declarations that she had transferred it to the plaintiff. The court say, “ The admission was against her interest, and ought to be received, because the right of the lord of the manor depended on her title.” See als.o Davis v. Spooner, 3 Pick. 284.
The next Inquiry is whether' Cross was properly rejected. He and J. K. Hale were the vendors in the sale to the plaintiff; and it is a well settled principle of law that where a person sells a personal chattel as his own property, he is understood to warrant the title. 1 Ld. Raym. 593; 1 Salk. 210; 2 Kent’s Com. 574; 3 Stark. Ev: 1661, 1662. Nothing appears in the case showing any defect in the plaintiff’s title, except the want of title in Cross and J. K. Hale, at the time of their transfer to him. Hence, we perceive, it was an essential pojnt with the plaintiff, on the trial, to establish a title in Cross and J. K. Hale.; and Cross was directly interested to establish it, for the purpose of protecting himself from all accountability on his implied warranty. On this principle he was inadmissible; and, for the same reason, his books also were properly rejected.
Judgment on the verdict,